Citation Nr: 1629879	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-29 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the cervical spine.
 
2.  Entitlement to a separate disability rating for headaches associated with degenerative disc disease of the cervical spine.
 
3.  Entitlement to an initial evaluation in excess of 20 percent for cervical radiculopathy of the upper right extremity.
 
4.  Entitlement to an initial evaluation in excess of 20 percent for cervical radiculopathy of the upper left extremity.
 
5.  Entitlement to an evaluation in excess of 10 percent for left (dominant) subacromion degenerative joint disease, prior to January 23, 2009.
 
6.  Entitlement to an evaluation in excess of 20 percent for left (dominant) subacromion degenerative joint disease, since January 23, 2009.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to May 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, June 2011, September 2011, April 2014, and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This claim was previously before the Board in March 2014, at which time the issue of entitlement to a higher initial evaluation for degenerative disc disease of the cervical spine was granted from 10 percent to 20 percent, but an evaluation in excess of 20 percent was denied.  The issues of entitlement to a separate rating for headaches related to the cervical spine, increased evaluations for the Veteran's left shoulder, and entitlement to a total disability rating based upon individual unemployability (TDIU) were remanded for additional development.  

The Veteran appealed the Board's decision regarding the increased evaluation for the degenerative disc disease of the cervical spine to the Court of Appeals for Veterans Claims (Court) and in a November 2014, the Court granted a Joint Motion for Partial Remand for the issue of the increased evaluation, directing the Board to consider additional development.

The claim was again previously before the Board in January 2015, at which time it was remanded for additional development.  Upon completion of the requested development, the claims were returned to the Board again in February 2016.  At that time, the claim for entitlement to a TDIU was dismissed and claims for increased evaluations to the Veteran's bilateral cervical radiculopathy were added to the appeal.  The claims were again remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claim.

Headaches

In its March 2014 decision, the Board remanded the issue of entitlement to a separate disability rating for headaches associated with degenerative disc disease of the cervical spine.  In its remand directives, the Board instructed the RO to schedule the Veteran for an appropriate examination to determine whether the Veteran's claimed headache condition was caused or aggravated by her service-connected degenerative disc disease of the cervical spine. 

In July 2015, the Veteran was afforded a VA headaches examination.  In the corresponding examination report, the VA examiner noted the Veteran's assertion that her migraine headaches began in 2010 and were "secondary to her service-connected degenerative disc disease of the cervical spine."  The examiner described the Veteran's headaches as constant head pain, pulsating or throbbing head pain, pain on both sides of the head, and pain that worsens with physical activity.  The examiner noted that this pain usually presented on both sides of the Veteran's head and usually lasted less than one day.  The examiner also noted that the Veteran's headaches caused nausea, sensitivity to light, and changes in vision.  The examiner diagnosed the Veteran as having migraine headaches, including migraine variants, since 2010.  The examiner then described the headaches as "characteristic prostrating attacks of migraine headache pain" which occurred once every month over the last several months.  The examiner indicated that the Veteran's migraine headaches did not impact her ability to work and were not productive of serve economic inadaptability. Thereafter, the examiner opined that the Veteran's migraine headaches are "less likely than not" proximately due to or the result of the Veteran's service-connected condition.  The examiner also stated, "Current medical literature does not support Migraine headaches caused by degenerative disc disease of the cervical spine."  However, the examiner did not provide any further explanation or rationale in support of this conclusion.  Likewise, the examiner did not address whether the Veteran's migraine headaches are aggravated by her service-connected degenerative disc disease of the cervical spine.

The Board determined that it was necessary to obtain a supplemental medical opinion from the same examiner who conducted the July 2015 VA examination in its February 2016 Remand.  Specifically, the RO was directed that after reviewing the evidence of record, including the Veteran's statements, the examiner must provide additional rationale in support of the opinion that migraine headaches are "less likely than not" proximately due to or the result of the Veteran's service-connected condition.  The examiner was also instructed to keep in mind that the absence of evidence is not negative evidence, and the Veteran's lay reports of persistent and recurrent symptoms must also be considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the examiner was instructed to provide an opinion addressing whether the Veteran's migraine headaches are aggravated by her service-connected degenerative disc disease of the cervical spine. Lastly, the examiner was instructed to reconcile the causation/aggravation opinions with the private medical evidence of record from August 2011 which showed an assessment of "cervicogenic headaches." 

The Veteran was provided with an addendum opinion to the July 2015 VA examination in March 2016.  Upon a review of the claims file, the VA examiner continued the opinion that the Veteran's headaches were less likely than not related to military service, to include secondary service-connection to the cervical spine.   Diagnosis rendered is Migraine including migraine variants.  The current objective evidence indicated that the Veteran has constant head pain, pulsating or throbbing head pain, pain on both sides of the head, and pain worsens with physical activity.  The examiner supported the opinion in stating that current medical literature does not support that migraine headaches are caused by degenerative disc disease of the cervical spine.  Furthermore, it was noted that the Veteran's headaches are consistent with a diagnosis of migraine headache and not cervicogenic headaches.  This is because the Veteran complained of sensitivity to light, vision changes and classic prostrating attacks.  These associated symptoms are not known findings of cervicogenic headaches.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  

Here, the March 2016 addendum opinion failed to adequately address most of the issues directed by the February 2016 Remand.  Most notably, the examiner failed to address the issue of any aggravation of the Veteran's headaches by her service-connected cervical spine as directed by the Board.  Additionally, it does not appear that the examiner adequately considered all of the Veteran's pertinent lay statements regarding her cervical spine and headaches.  Although the examiner noted some of the symptoms the Veteran claimed in conjunction with her headaches, there was no discussion of such precipitating factors as onset of headaches occurring when she raises her arms and turns her head.  Additionally, the examiner, although directed to consider the Veteran's August 2011 diagnosis of cervicogenic headaches, did not appear to consider the Veteran's additional headache symptoms described as pain and the back of the head with pressure in the maxillary sinus.  Last, although the examiner was directed to reconcile the findings of the August 2011 diagnosis of cervicogenic headaches, there was merely a passing statement indicating that the Veteran doesn't have cervicogenic headaches with no further rationale or any discussion of the findings of the August 2011 treatment provider.

As such, the Board finds that the Veteran's claims file should again be returned to the July 2015 VA examiner for an additional VA addendum opinion.  In this regarding, the examiner is specifically directed to provide an opinion regarding any aggravation of the Veteran's headaches by her cervical spine degenerative disc disease.  Furthermore, the VA examiner is directed to specifically consider and discuss all of the Veteran's complaints and symptoms regarding her headaches, to include precipitating factors and symptoms that may not be consistent with migraines.  Last, the examiner must reconcile any nexus opinion with the diagnosis of cervicogenic headaches in the August 2011 treatment record, to specifically discuss any supporting findings for that diagnosis that were reported in that record.  In providing any opinions, the examiner must provide a complete rationale, to include citations to relevant medical authority and literature where appropriate.

Extraschedular Consideration

In a March 2014 decision, the Board increased the disability rating assigned to the Veteran's service-connected cervical spine degenerative disc disease from 10 to 20 percent; however, the Board denied entitlement a disability rating in excess of 20 percent.  The Veteran appealed that denial to the Court.  In November 2014, the Court issued an Order granting the parties' Joint Motion for Partial Remand and instructed the Board to reevaluate whether referral for an extraschedular evaluation of the Veteran's service-connected cervical spine degenerative disc disease was warranted. 

In the November 2014 Joint Motion, the parties recognized that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, in which it rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  See Johnson  v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014); see also 38 C.F.R. 3.321(b)(1)  (2015).  In that case, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration is warranted.

The Board finds that the issues of (1) entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the cervical spine; (2) entitlement to an initial evaluation in excess of 20 percent for cervical radiculopathy of the upper right extremity; (3) entitlement to an initial evaluation in excess of 20 percent for cervical radiculopathy of the upper left extremity; (4) entitlement to an evaluation in excess of 10 percent for left (dominant) subacromion degenerative joint disease, prior to January 23, 2009; and (5) entitlement to an evaluation in excess of 20 percent for left (dominant) subacromion degenerative joint disease, since January 23, 2009, are inextricably intertwined with the Veteran's claim seeking entitlement to a separate disability rating for headaches associated with degenerative disc disease of the cervical spine.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Any development concerning entitlement to a separate disability rating for headaches associated with degenerative disc disease of the cervical spine could potentially be relevant in the application of Johnson  to the other issues on appeal.  Id.   

In light of the concerns expressed in the Joint Motion, coupled with the holding in Johnson, and the collective impact of the Veteran's numerous service-connected disabilities, the Board finds that the RO must obtain the supplemental medical opinion discussed in the previous section.  Thereafter, the RO must readjudicate the issues on appeal.  In doing so, the RO must consider whether to refer any of the Veteran's claims for an increased evaluation for consideration of a combined extraschedular rating, as evidence of record has referenced interplay between her service-connected degenerative disc disease, her service-connected radiculopathy of the left and right upper extremities, her service-connected left (dominant) subacromion degenerative joint disease, and potentially her migraine headaches.  See Johnson, 762 F.3d at 1366 (38 C.F.R. § 3.321(b)(1) entitles a veteran to consideration for referral for extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.).

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A  (West 2015); 38 C.F.R. § 3.159(c)  (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The RO must obtain an additional supplemental medical opinion from the VA examiner who conducted the July 2015 VA examination of the Veteran's migraine headaches. If the July 2015 VA examiner is not available, the supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion. The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

Based on a comprehensive review of the evidence of record, and with consideration of the Veteran's lay statements, to specifically include statements regarding onset of symptoms whenever the Veteran raises her arms or turns her head and the location of symptoms in the back of the head and the maxillary sinus, the examiner must provide additional rationale in support of the July 2015 medical opinion that migraine headaches are "less likely than not" proximately due to or the result of the Veteran's service-connected condition. The examiner must keep in mind that the absence of evidence is not negative evidence, and the Veteran's lay reports of persistent and recurrent symptoms must also be considered.

Thereafter, the examiner must provide an opinion addressing whether the Veteran's migraine headaches are aggravated by her service-connected degenerative disc disease of the cervical spine. 

Lastly, the examiner must reconcile the causation/aggravation opinions with the private medical evidence of record from August 2011 which showed an assessment of "cervicogenic headaches."  In so doing, the examiner should specifically discuss the findings of the August 2011 treatment report that led to such diagnosis.

The examiner must provide a complete rationale for all opinions expressed. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  If a new examination is deemed necessary, the RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file showing that notice scheduling the examination was sent to her last known address. Documentation must also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.



4. The supplemental medical opinion must be reviewed to ensure complete compliance with the directives of this remand. If any report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, all issues on appeal must be readjudicated. In doing so, the RO must specifically consider whether to refer the Veteran's electronic claims file to the Director, Compensation and Pension Service, for extraschedular consideration, to include whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321(b)  in light of the Federal Circuit's decision in Johnson . If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




